Title: To James Madison from Hubbard Taylor (Enclosure), [9 August 1795]
From: Taylor, Hubbard
To: Madison, James


[9 August 1795]
 
[Enclosure]
A Madisons Lands

1000 Acres Panther’s Creek
1000 Do. Do.  both Patented
 500 Do. Elk horn. Platt retd to W. Green


Location on sandy made by H Green: W. Green can give information respectg it & they are to have one half the land

one fourth of 1000 Acres (Deed to H. Taylors Devisees) at the mout[h] of Locust Creek on the Ohio—part of Mercer Survey.

1000 Acres Military Lands
